                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


KEITH C. HENYARD,

               Petitioner,

       v.                                                   Case No. 21-CV-839

CHERYL EPLETT,

               Respondent.


                                       RULE 4 ORDER


       Keith C. Henyard, who is currently incarcerated at the Oshkosh Correctional

Institution, seeks a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket

# 2.) Henyard challenges his judgment of conviction in Kenosha County Case No.

2016CF1401. (Id. at 2.) Henyard was convicted of delivery of cocaine, delivery of heroin,

possession of cocaine with intent to deliver, and possession of heroin with intent to deliver.

(Id.) Henyard was sentenced to twelve years of incarceration, followed by eleven years of

extended supervision. (Id.) Henyard alleges that his conviction and sentence are

unconstitutional.

       Henyard has paid the $5.00 filing fee and his petition is ready for screening in

accordance with Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, I must

dismiss a petition summarily if “it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court.” During this initial review, I

determine whether the petitioner has set forth cognizable constitutional or federal law claims

and exhausted available state remedies.
       Henyard alleges he received ineffective assistance of trial counsel and was sentenced

by a biased judge. (Id. at 6–10.) It appears Henyard has exhausted all available state court

remedies. (Id.) As Henyard’s petition appears to set forth cognizable constitutional claims and

he appears to have exhausted his state court remedies, summary dismissal under Rule 4 is not

appropriate and the respondent will be called upon to serve and file an answer, motion, or

other response to the petition for a writ of habeas corpus.

       NOW, THEREFORE, IT IS HEREBY ORDERED that a copy of Henyard’s petition

and this order shall be served upon the respondent by service upon the State of Wisconsin

Attorney General.

       IT IS FURTHER ORDERED THAT the respondent is directed to serve and file an

answer, motion, or other response to the petition, complying with Rule 5 of the Rules

Governing Habeas Corpus Cases, within SIXTY (60) days of the date of this order.

       IT IS FURTHER ORDERED THAT unless the respondent files a dispositive motion

in lieu of an answer, the parties shall abide by the following schedule regarding the filing of

briefs on the merits of the petitioner’s claim:

       1.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s answer within which to file his brief in support of his petition;

       2.      The respondent shall have forty-five (45) days following the filing of the

petitioner’s brief within which to file a brief in opposition. If petitioner does not file a brief,

the respondent has forty-five (45) days from the due date of the petitioner’s brief to file his

brief; and

       3.      The petitioner shall have thirty (30) days following the filing of the

respondent’s opposition brief within which to file a reply brief, if any.


                                                  2
       In the event that respondent files a dispositive motion and supporting brief in lieu of

an answer, this briefing schedule will be suspended and the briefing schedule will be as

follows:

       1.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s dispositive motion and supporting initial brief within which to file a brief in

opposition;

       2.      The respondent shall have thirty (30) days following the filing of the

petitioner’s opposition brief within which to file a reply brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply: briefs in support of

or in opposition to the habeas petition or a dispositive motion filed by the respondent must

not exceed thirty (30) pages and reply briefs must not exceed fifteen (15) pages, not counting

any statements of facts, exhibits, and affidavits.



       Dated at Milwaukee, Wisconsin this 14th day of July, 2021.



                                                            COURT
                                                     BY THE COUR
                                                               RT



                                                     ________________________
                                                     __________
                                                              ____________________
                                                              JOSEPH
                                                     NANCY JOSEP    EPH
                                                                    EP
                                                     United States Magistrate Judge




                                                 3
